      Case 7:19-cv-01069-ACA-GMB Document 8 Filed 08/12/20 Page 1 of 2                      FILED
                                                                                   2020 Aug-12 PM 03:43
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION
SORAYDA GOMEZ-CRUZ,                        )
                                           )
      Petitioner,                          )
                                           )
v.                                         )   Case No.: 7:19-cv-1069-ACA-GMB
                                           )
PATRICIA B. BRADLEY,                       )
                                           )
      Respondent.                          )

                           MEMORANDUM OPINION
      The magistrate judge entered a report on July 21, 2020, recommending that

the court grant Respondent’s motion for summary dismissal and dismiss this action

without prejudice for lack of subject matter jurisdiction. (Doc. 7). Although the

magistrate judge advised the parties of their right to file specific written objections

within fourteen days, the court has not received any objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation. Accordingly, the

court GRANTS Respondent’s motion for summary dismissal and WILL

DISMISS this action WITHOUT PREJUDICE.
Case 7:19-cv-01069-ACA-GMB Document 8 Filed 08/12/20 Page 2 of 2




The court will enter a separate final order.

DONE and ORDERED this August 12, 2020.



                              _________________________________
                              ANNEMARIE CARNEY AXON
                              UNITED STATES DISTRICT JUDGE




                                    2
